 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 1 of 8 PageID #: 1876



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________



                         ORDER OF APPOINTMENT

     This court requested from the parties suggestions regarding

the appointment of a Special Master to aid with discovery matters

and/or disputes.    Having considered the parties’ submissions on

the issue, and with the parties’ consent, the court enters this

Order of Appointment, pursuant to Fed. R. Civ. P. 53(a)(1)(A).

I.   Appointment of Special Master

     The court appoints the Honorable Christopher C. Wilkes as

Special Master.
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 2 of 8 PageID #: 1877



      This appointment is made pursuant to Fed. R. Civ. P. 53 and

the inherent authority of the court.        As Rule 53 requires, the

court hereby sets forth below the duties and term of the Special

Master and reasons for appointment.       The court orders the Special

Master to “proceed with all reasonable diligence.”          Fed. R. Civ.

P. 53(b)(2).

II.   Rule 53(b)(2)

      Rule 53 requires an order of appointment to include certain

contents.   The following discussion sets forth the matters

required.

      A.    Special Master’s Duties

      Rule 53(a)(1)(A) states that the court may appoint a Special

Master to “perform duties consented to by the parties.”           In

addition, Rule 53(a)(1)(C) allows the court to appoint a Special

Master to “address pretrial and posttrial matters that cannot be

effectively and timely addressed by an available district judge

or magistrate judge of the district.”        Consistent with this legal

authority and the needs of the court, the Special Master shall

have the authority to: 1) resolve discovery conflicts; 2) assist

with issues raised by electronically stored information, native

formats, and meta data; 3) monitor depositions; and 4) resolve

privilege issues.




                                    2
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 3 of 8 PageID #: 1878



     B.   Communications with the Parties and the Court

     Rule 53(b)(2)(B) directs the court to set forth “the

circumstances, if any, in which the [Special Master] may

communicate ex parte with the court or a party.”          The Special

Master may communicate ex parte with the court at his discretion,

without providing notice to the parties, regarding logistics, the

nature of his activities, management of the litigation, and other

appropriate procedural matters.       The Special Master may

communicate ex parte with any party or its attorney regarding

logistics, including scheduling and other procedural matters, in

order to ensure the efficient administration and management of

the litigation.   The Special Master may not engage in ex parte

communication regarding substantive matters with the parties.

     C.   Special Master’s Record

     Rule 53(b)(2)(c) states that the court must define “the

nature of the materials to be preserved and filed as a record of

the [Special Master’s] activities.”       The Special Master shall

maintain normal billing records of his time spent on this matter,

with reasonably detailed descriptions of the activities and

matters worked upon.    If the court asks a Special Master to

submit a formal report or recommendation regarding any matter,

the Special Master shall submit such report or recommendation in

writing, for filing on the case docket.        The Special Master need

not preserve for the record any documents created by the Special


                                    3
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 4 of 8 PageID #: 1879



Master that are docketed in this or any other court, nor any

documents received by the Special Master from counsel or parties

in this case.

     D.   Review of the Special Master’s Rulings

     Rule 53(b)(2)(D) directs the court to state "the time

limits, method of filing the record, other procedures, and

standards for reviewing the [Special Master’s] orders, findings,

and recommendations."     The Special Master shall either:        (1)

reduce any formal order, finding, report, ruling, or

recommendation to writing and file it electronically on the case

docket via Electronic Case Filing ("ECF"); or (2) issue any

formal order, finding, report, ruling, or recommendation on the

record before a court reporter.

     Pursuant to Rule 53(f)(2), any party may file an objection

to an order, finding, report, ruling, or recommendation by the

Special Master within 7 calendar days of the date it was filed;

failure to meet this deadline results in permanent waiver of any

objection to the Special Master’s orders, findings, reports,

rulings, or recommendations.      Absent timely objection, the

orders, findings, reports, rulings, and recommendations of the

Special Master shall be deemed approved, accepted, and ordered by

the court, unless the court explicitly provides otherwise.

     If a Special Master issues an informal ruling or order that

is not on the record (such as the resolution of a discovery


                                    4
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 5 of 8 PageID #: 1880



dispute) either orally, via email, or through other writing, and

a party wishes to object to that ruling or order, the patty shall

ask the Special Master to formalize the ruling or order by filing

it on the docket or appearing before a court reporter.           Such

request shall be made within three days of issuance of the

informal order or ruling or the opportunity to object shall be

waived.   The procedures and deadlines outlined in this section

shall then apply.

     As provided in Rule 53(f)(4) and (5), the court shall decide

de novo all objections to conclusions of law made or recommended

by the Special Master; and the court shall set aside a ruling by

the Special Master on a procedural matter only for an abuse of

discretion.   The court shall retain sole authority to issue final

rulings on matters formally submitted for adjudication, unless

otherwise agreed by the parties, and subject to waiver of

objection to written orders or recommendations as noted above.

To the extent the Special Master enters an order, finding,

report, ruling, or recommendation regarding an issue of fact, the

court shall review such issue de novo, if any party timely

objects pursuant to the Rules and within the 7 calendar day time

period set forth herein.     See Rule 53(f)(3).      Failure to meet

this deadline results in permanent waiver of any objection to the

Special Master’s findings of fact.




                                    5
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 6 of 8 PageID #: 1881



     E.      Compensation

     Rule 53(b)(2)(E) states that the Court must set forth "the

basis, terms, and procedure for fixing the [Special Master’s]

compensation."    See also Rule 53(g) (addressing compensation).

The Special Master shall be compensated at the rate of $500 per

hour, with defendants bearing 50% of this cost and plaintiffs

bearing 50% of this cost.     The Special Master shall incur only

such fees and expenses as may be reasonably necessary to fulfill

his duties under this Order, or such other Orders as the court

may issue.    The court has "consider[ed] the fairness of imposing

the likely expenses on the parties and [has taken steps to]

protect against unreasonable expense or delay."          Rule 53(a)(3).

     From time to time, on approximately a monthly basis, the

Special Master shall file an Itemized Statement of fees and

expenses (not to include overhead).       The Special Master shall

file with his Itemized Statements a Summary Statement, which

shall list only the total amount billed and shall contain a

signature line for the court, accompanied by the statement

"approved for disbursement."      If the court determines the

Itemized Statement is regular and reasonable, the court will sign

the corresponding Summary Statement and transmit it to the

parties.   The parties shall then remit to the Special Master

their proportionate share of any court-approved amount, within 20

calendar days of court approval.


                                    6
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 7 of 8 PageID #: 1882



     F.   Other Matters

          1.    Affidavit

     Rule 53(b)(3)(A) notes that the court may enter an Order of

appointment "only after the [Special Master] files an affidavit

disclosing whether there is any ground for disqualification under

28 U.S.C. §455."    See also Rule 53(a)(2) (discussing grounds for

disqualification).    This Order shall become effective on the date

on which Special Master Wilkes files with the court an affidavit

disclosing there is no ground for his disqualification under 28

U.S.C. § 455 or, if a ground for disqualification is disclosed,

that the parties have consented subject to the court’s approval

to waive the disqualification.1

          2.    Cooperation

     The parties and their counsel, including their successors in

office, agents, and employees, shall provide full cooperation to

the Special Master, and any staff or consultant employed by the

Special Master, and observe faithfully the requirements of any

orders of the court and rulings by the Special Master.           The

parties shall timely comply with rulings of the Special Master

issued pursuant to this Order.      Pursuant to Rule 53(c)(2), the

Special Master may, if appropriate, "impose on a party any

non-contempt sanction provided by Rule 37 or 45 and may recommend



     1
      The Clerk is directed to file Judge Wilkes’s affidavit as
an exhibit to this Appointment Order.

                                    7
 Case 3:17-cv-01362 Document 200 Filed 03/09/20 Page 8 of 8 PageID #: 1883



a contempt sanction against a party and sanctions against a

nonparty."    As an agent and officer of the court, the Special

Master (and those working at their direction) shall enjoy the

same protections from being compelled to give testimony and from

liability for damages as those enjoyed by other federal judicial

adjuncts performing similar functions.2

             3.   Access to Information

     The parties will make readily available to the Special

Master any and all individuals, information, documents,

materials, programs, files, databases, services, facilities, and

premises under their control that the Special Master requires to

perform his duties.    The parties will make readily available to

the Special Master any and all facilities, files, databases,

computer programs, and documents necessary to fulfill the Special

Master’s functions under this Order.

     The Special Master may require reports from any party in a

format specified by the Special Master, as reasonably required to

enable the Special Master to perform all assigned duties.

     The Clerk is directed to send copies of this Order to

counsel of record.

             IT IS SO ORDERED this 9th day of March, 2020.

                                 ENTER:
                                              David A. Faber
                                              Senior United States District Judge
     2
       See, e.g., Atkinson-Baker & Assocs., Inc. v. Kolts, 7 F.
3d 1452, 1454-55 (9th Cir. 1993) (applying the doctrine of
absolute quasi-judicial immunity to a Special Master).

                                    8
